09-1371-cr
     United States v. Ahmad Kanan


                                    UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

     Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after January
     1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s Local Rule
     32.1.1. W hen citing a summary order in a document filed with this court, a party must cite either the Federal
     Appendix or an electronic database (with the notation “summary order”). A party citing a summary order must
     serve a copy of it on any party not represented by counsel.

 1            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2   Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
 3   the 21st day of July, two thousand ten.
 4
 5   PRESENT:
 6
 7                     RALPH K. WINTER,
 8                     JOSEPH M. McLAUGHLIN,
 9                     DEBRA ANN LIVINGSTON
10                                      Circuit Judges.
11
12
13
14   UNITED STATES OF AMERICA
15             Appellee,
16
17            -v.-                                              No. 09-1371-cr
18
19   AHMAD KANAN
20            Defendant-Appellant.
21
22
23                                     Nancy J. Creswell (Paul J. Van de Graaf, on the brief), on behalf of
24                                     Tristram J. Coffin, United States Attorney for the District of
25                                     Vermont, for Appellee.
26
27                                     Sally Wasserman, New York, NY, for Defendant-Appellant.
28
29
 1           Appeal from a March 27, 2009, judgment of the United States District Court for the District

 2   of Vermont (Sessions, J.). UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,

 3   AND DECREED that the judgment of the district court be AFFIRMED.

 4           Defendant-Appellant Ahmad Kanan appeals from a March 27, 2009, judgment of the United

 5   States District Court for the District of Vermont (Sessions, J.), sentencing him to imprisonment for

 6   a term of 37 months on each of three counts, to run concurrently, with accompanying restitution of

 7   $214,042.42. Kanan argues that portions of the restitution were improperly calculated and that his

 8   sentence was procedurally and substantively unreasonable. We assume the parties’ familiarity with

 9   the underlying facts, procedural history, and specification of the issues on appeal.1

10           This Court ordinarily reviews a restitution order for abuse of discretion. United States v.

11   Fiore, 381 F.3d 89, 97-98 (2d Cir. 2004). However, because Kanan objected only to the loss

12   calculation before the district court and not to the restitution amount – and failed, moreover, to raise

13   the issues now before us at the sentencing hearing – we review only for plain error. See United

14   States v. Coriaty, 300 F.3d 244, 252 (2d Cir. 2002); cf. United States v. Boyd, 222 F.3d 47, 49 (2d

15   Cir. 2000). Under our standard for plain-error review, “‘there must be (1) error, (2) that is plain, and

16   (3) that affect[s] substantial rights.’ If these three conditions are met, ‘an appellate court may then

17   exercise its discretion to notice a forfeited error, but only if (4) the error seriously affects the fairness,

18   integrity or public reputation of judicial proceedings.’” United States v. Nucci, 364 F.3d 419, 421

19   (2d Cir. 2004) (alteration in original) (quoting Johnson v. United States, 520 U.S. 461, 467 (1997))

20   (internal quotation marks omitted). An error is plain if at the time of this Court’s consideration it

21   is “clear” or “obvious.” Id.


             1
              We note as an initial matter that, as both parties agree, Kanan has not through his plea
     agreement waived his right to appeal either the term of his sentence or the amount of his ordered
     restitution. Cf. United States v. Pearson, 570 F.3d 480, 485 (2d Cir. 2009).

                                                           2
 1           The first objection raised by Kanan is that the district court improperly included a loss to

 2   E*Trade of $3,306.26 in its restitution calculation without assuring that the sum had not already been

 3   accounted for. In accordance with the plea agreement, the amount of restitution was initially derived

 4   from the amount of actual loss calculated in the Presentence Report (“PSR”). At the sentencing

 5   hearing, the prosecution reported an additional victim, E*Trade, and provided documentation from

 6   the victim of its loss. There was no transaction or loss that could correspond to the amount claimed

 7   by E*Trade enumerated in the PSR. Nor, given that restitution was based on actual loss, not

 8   intended or total loss, could the sum have been “double-counted”; if E*Trade were the poorer for

 9   the fraudulent transaction, the entity on the other end would not have sustained an actual loss. It was

10   not, therefore, plain error for the district court to include this amount in the order of restitution.

11           Kanan also objects on two grounds to the inclusion in the restitution owed of the tax refunds

12   he received from the Internal Revenue Service (“IRS”). Initially, he argues that the individuals in

13   whose names the fraudulent tax returns were filed are the victims to whom restitution should be paid,

14   rather than the IRS. This argument misconceives Kanan’s scheme: any monies paid to him by the

15   IRS were based on wholly falsified paperwork, not stolen from others. There is no credible

16   allegation that Kanan caused the IRS to issue refunds to him that were actually owing to individuals

17   who had not filed for them and would not have claimed them otherwise. Kanan also argues that the

18   district court failed to resolve properly whether five refund checks, the proceeds of which were

19   allegedly never received by the defendant, should have been included in the restitution. Because the

20   initial objection was to the loss calculation, a point which was resolved by stipulation between the

21   parties, the district court did not commit plain error in accepting the calculations of the PSR as to

22   restitution.




                                                        3
 1           Kanan also argues that the restitution ordered to New York and Massachusetts is not

 2   authorized by his guilty plea because he did not plead to state tax fraud. The Supreme Court held,

 3   in Hughey v. United States, 495 U.S. 411 (1990), that “the language and the structure of the [Victim

 4   and Witness Protection Act of 1982] make plain Congress’ intent to authorize an award of restitution

 5   only for the loss caused by the specific conduct that is the basis of the offense of conviction.” Id.

 6   at 413. This Court has examined Hughey in one major case, United States v. Oladimeji, 463 F.3d

 7   152 (2d Cir. 2006), in which we held that a plea to possession with intent to defraud of unauthorized

 8   “access devices” (Social Security numbers and credit cards) permitted the district court to order

 9   restitution for losses resulting from the use of those credit cards. Id. at 158-59. This holding resulted

10   from our determination that Congress, in defining a “victim” of the relevant offense as “a person

11   directly and proximately harmed as a result of the commission of an offense for which restitution

12   may be ordered including, in the case of an offense that involves as an element a scheme, conspiracy,

13   or pattern of criminal activity, any person directly harmed by the defendant’s criminal conduct in the

14   course of the scheme, conspiracy, or pattern,” 18 U.S.C. § 3663A(a)(2), intended to include losses

15   “resulting from harmful acts committed in the course of inchoate crimes,” Oladimeji, 463 F.3d at

16   159.

17           Kanan was charged with violating 18 U.S.C. § 1344, which provides that:
18
19           Whoever knowingly executes, or attempts to execute, a scheme or artifice-
20                   (1) to defraud a financial institution; or
21                   (2) to obtain any of the moneys, funds, credits, assets, securities, or other
22           property owned by, or under the custody or control of, a financial institution, by
23           means of false or fraudulent pretenses, representations, or promises;
24           shall be fined not more than $1,000,000 or imprisoned not more than 30 years, or
25           both.
26
27   Like the crime at issue in Oladimeji, this is a “scheme” crime. And “[i]t is clear under the statute

28   that a defendant convicted of devising a scheme to defraud must be sentenced to restitution of the

29   proceeds of the fraudulent action, even though the loss was caused not by the devising of the scheme

                                                        4
 1   alone but by its implementation.” Oladimeji, 463 F.3d at 159. It is far from “clear” or “obvious,”

 2   however, that filing false tax returns with the state with the result that illegally obtained checks are

 3   deposited in a fake account with a financial institution is not part of the implementation of a scheme

 4   of bank fraud. We therefore find that the district court did not commit plain error in including

 5   restitution to New York and Massachusetts as part of Kanan’s overall restitution.

 6          The defendant’s final argument on appeal is that the district court improperly denied him

 7   Guidelines points for acceptance of responsibility and that the overall sentence was procedurally and

 8   substantively unreasonable.     We review a district court’s grant or denial of acceptance of

 9   responsibility points for clear error. See United States v. Sewell, 252 F.3d 647, 652 (2d Cir. 2001).

10   “[A] district court’s determination in this regard should not be disturbed unless it is ‘without

11   foundation.’” United States v. Taylor, 475 F.3d 65, 68 (2d Cir. 2007) (quoting United States v.

12   Harris, 13 F.3d 555, 557 (2d Cir. 1994)) (internal quotation marks omitted). The district court here

13   properly considered the arguments of the defense that Kanan was distraught and desperate and that

14   he was moreover confused at the proffer, and nonetheless concluded that “he went to law

15   enforcement and he didn’t tell the truth.” This does not rise to the level of a decision “without

16   foundation.” Moreover, the objection to the sentence with respect to procedural and substantive

17   unreasonableness consists simply of a disagreement with the way in which the district court weighed

18   the factors of 18 U.S.C. § 3553(a). The district court imposed a sentence that was well below the

19   properly calculated guidelines range; in fact, it granted the defendant a four-level downward

20   adjustment from offense level 25 on the ground that the sentence at that level was too high. Given

21   that this Court awards district judges considerable latitude with respect to sentencing and that a

22   sentence within the guidelines range is typically considered to be reasonable, see United States v.

23   Savoca, 596 F.3d 154, 160 (2d Cir. 2010), the sentence here was reasonable and we therefore affirm

24   it.

                                                        5
 1          All arguments not otherwise discussed in this summary order are found to be moot or without

 2   merit. We note that on remand the district court has the discretion on a motion to reconsider or

 3   amend its restitution order to consider whether to include the amounts disputed here, and may make

 4   factual findings as to whether Kanan received the proceeds of the five disputed IRS checks and

 5   whether the state tax refund checks were deposited in the banks and accounts named in Count Two

 6   of Kanan’s indictment, a question on which the government’s Oladimeji theory depends. For the

 7   foregoing reasons, the judgment of the district court is hereby AFFIRMED.

 8


 9                                                       FOR THE COURT:

10                                                       Catherine O’Hagan Wolfe, Clerk

11


12




                                                     6